DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A) 
The amendment filed on 09/30/2022 has been acknowledged.  

Amendment Summary
Claims 1-4, 6-14 and 16-21 are amended. 

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1-21 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable by Zhu (US 2020/0336901 A1) in view of Suthar (US 2019/0379530 A1)

Regarding Claim 1, 11
Zhu discloses a method (See [Abstract]; authentication method) comprising:

receiving, by an access and mobility management function (AMF) (Fig.4(AMF)) from a wireless device (Fig.4(UE)) a registration request message for the wireless device (See Fig.4(401); [0134-0135]; UE transit registration request to AMF through the RAN);

performing, by the AMF (Fig.4(AMF)), an authentication and/or authorization procedure  (See [0134-0135]; [0160-0161]; Perform authentication procedure of the UE.) for an aerial service of the wireless device (See [0136-0137];[0160-1061]; unmanned aerial vehicle authentication method);

receiving, by the AMF (Fig.4(AMF)) from the wireless device (Fig.4(UE)), a packet data unit (PDU) session establishment request (See [0079-0080]; [0197-0199]; a UE transmit a PDU session message request to the AMF) to establish a PDU session (See [0079-0080]; [0197-0199]; IP session) associated with the aerial service (See [0036-0037]; [0197]; [0199]; a session establishment is performed after wireless aerial device registration); and

sending, by the AMF (Fig.6A(AMF)) to a session management function (SMF), (Fig.6A(SMF)), authentication information of the UE (See Fig.6B(605g); [0225-0230]; after registration, a session establishment is performed using the SMF which required an authentication procedure by AMF or other nodes) by the DN-AAA server (uncrewed aerial system service supplier (USS)) (See [0159-0161]; AMF transmit data of UE to DN-AAA server to be authenticated).


But Zhu fails to explicitly recite 
AMF sending a message to the SMF based on receiving the PDU session establishment request from the wireless device, a create session management context indicating whether the aerial service of the wireless device is authenticated and/or authorized.


However in analogous art,
Suthar teaches about an AMF authenticating/authorizing a UE to use the network and sending a message to the SMF based on receiving the PDU session establishment request from the wireless device, a create session management context indicating whether the aerial service of the wireless device is authenticated and/or authorized (See [0050-0052]; [0055-0057]).

Zhu and Suthar are analogous art because they all pertain to wireless technology involving control of aerial device using cellular network. Zhu teaches about authentication and session establishment in a 5G network to control corresponding flight operation of an aerial device. Suthar teaches about an AMF authenticating/authorizing a UE to use the network and sending a message to the SMF based on receiving the PDU session establishment request from the wireless device, a create session management context indicating whether the aerial service of the wireless device is authenticated and/or authorized. Zhu could use Suthar features to control the allowance of the UE in the network and direct the SMF to perform user plan function. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Suthar and Zhu as to obtain an efficient and secure aerial device control network system. 



Regarding Claim 2, 12
Zhu and Suthar teach the features with respect to claim 1, 11 and Zhu further teaches 
receiving, by the AMF from the SMF, an indication of whether to accept the PDU session establishment request (See Fig.6B; (605e); [0225]; SMF request authentication message to AMF)




Regarding Claim 4, 14
Zhu and Suthar teach the features with respect to claim 1, 11 and Suthar further teaches 
               wherein the create session management context  message (See [0055-0057]) indicating whether the aerial service of the wireless device is authenticated and/or authorized by the USS is a create session management context request message (See [0050-0052]; [0055-0057]; AMF performed authorization of UE to further create a session creation message to SMF).


Regarding Claim 5, 15
Zhu and Suthar teach the features with respect to claim 1, 11 and Zhu further teaches 
              wherein the registration request message for the wireless device comprises an aerial vehicle identifier of the wireless device (See [0141]; [0175]; identifier of UE is included in request message).


Regarding Claim 6, 16
Zhu and Suthar teach the features with respect to claim 1, 11 and Zhu further teaches 
               wherein the PDU session is for communicating with a service supplier of the aerial service (See [0006]; [0094-0099]; a session is to communicate with appropriate server connected to the data network, which indeed can be an aerial service related to the wireless device for flight authorization).


Regarding Claim 7, 17
Zhu and Suthar teach the features with respect to claim 1, 11 and Zhu further teaches 
                 wherein the PDU session is for command and control (C2) communication of the aerial service (See [0079-0081]; a session is establish in order to control the aerial device from another control element connected the data network authenticating the aerial device).

Regarding Claim 8, 18
Zhu and Suthar teach the features with respect to claim 1, 11 and Zhu further teaches 
              wherein performing the authentication and/or authorization procedure comprises sending, by the AMF to the USS  (Fig.4(DN-AAA)), an authentication and/or authorization request (See Fig.4(406); [0153-0155]; authentication request is sent to the authentication server).


Regarding Claim 9, 19
Zhu and Suthar teach the features with respect to claim 8, 18 and Zhu further teaches 
             wherein the authentication and/or authorization request comprises 
an aerial vehicle identifier of the wireless device (See [0121]; [0175]).

Regarding Claim 10, 20
Zhu and Suthar teach the features with respect to claim 8, 18 and Zhu further teaches 
               wherein the authentication and/or authorization request comprises a generic public subscription identifier (GPSI) of the wireless device (See [0121]; [0141]; [0106]).

Regarding Claim 21,
Zhu discloses a system See [Abstract]; authentication network system) comprising:
an access and mobility management function (AMF) ) (Fig.2(AMF); [0079-0080]) comprising: 
one or more processors and memory storing instructions that, when executed by the one or more processors (See [0252]; network node in 5G comprises all), cause the AMF (Fig.2(AMF))  to:

receive, from a wireless device (Fig.5(UE)), a registration request message for the wireless device (See Fig.4(401); [0134-0136]; UE transit registration request to AMF through the RAN);

determine an authentication and/or authorization of an aerial service of the
wireless device  (See [0159-0161]; Perform an authentication procedure of the UE);

receive, from the wireless device, a packet data unit (PDU) session establishment request (See [0079-0080]; PDU with IP request) to establish a PDU session associated with the aerial service  (See [0037]; [0197]; [0199]; a session establishment is performed after wireless aerial device registration); and


the SMF (Fig.5(SMF)), wherein the SMF comprises: 
one or more processors and memory storing instructions that, when executed by the one or more processors See [0252]; network node in 5G comprises all), 
cause the SMF to:

But Zhu fails to explicitly recite 
AMF sending a message to the SMF based on receiving the PDU session establishment request from the wireless device, a create session management context indicating whether the aerial service of the wireless device is authenticated and/or authorized.


However in analogous art,
Suthar teaches about an AMF authenticating/authorizing a UE to use the network and sending a message to the SMF based on receiving the PDU session establishment request from the wireless device, a create session management context indicating whether the aerial service of the wireless device is authenticated and/or authorized (See [0050-0052]; [0055-0057]).

Zhu and Suthar are analogous art because they all pertain to wireless technology involving control of aerial device using cellular network. Zhu teaches about authentication and session establishment in a 5G network to control corresponding flight operation of an aerial device. Suthar teaches about an AMF authenticating/authorizing a UE to use the network and sending a message to the SMF based on receiving the PDU session establishment request from the wireless device, a create session management context indicating whether the aerial service of the wireless device is authenticated and/or authorized. Zhu could use Suthar features to control the allowance of the UE in the network and direct the SMF to perform user plan function. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Suthar and Zhu as to obtain an efficient and secure aerial device control network system. 




Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0336901 A1) in view of Suthar (US 2019/379530 A1) and further in view of Li (US 2021/0168584 A1).

Regarding Claim 3,
Zhu and Suthar teach the features with respect to claim 1 and Zhu further teaches 
sending, to the wireless device, a packet data unit session establishment reject message indicating rejection of the PDU session establishment  request (See Fig.6B(607); [0243-0244]; clear rejection)


 But Zhu and Suthar fail to explicitly recite  
The message comprises a cause value associated with the rejection.

However in an analogous art,
Li  teaches about network rejecting a request with a cause value to indicate a failure or non-authorization (See [0121]).

Zhu, Suthar and Li are analogous art because they all pertain to wireless technology involving control of aerial device using cellular network. Zhu teaches about authentication and session establishment in a 5G network to control corresponding flight operation of an aerial device. Li  teaches about network rejecting a registration / session request of an aerial device with a cause value to indicate a failure or non-authorization. Zhu and Suthar could use Li features as a way to specifically detect the cause of the rejection in order to overcome or understanding the rejection. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Li, Suthar and Zhu as to obtain an efficient and secure aerial deice control network system. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646